Citation Nr: 0008263	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-17 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from October 1952 to 
October 1954.  The record reflects that he had no overseas 
service. 

A compensable rating for hearing loss was denied by the Board 
of Veterans' Appeals (Board) in March 1997 based on the 
evidence then of record.  As that decision was not appealed 
to the United States Court of Appeals for Veterans Claims it 
is final.  This matter comes to the Board on appeal from a 
September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Phoenix, Arizona.  An 
earlier rating decision in February 1998 had found the 
veteran's claim not to be well grounded on the basis that he 
failed to report for a scheduled rating examination, but the 
veteran replied that he had not been notified of that 
examination.  He was examined pursuant to his claim in August 
1998.  

By a rating decision in December 1999, the RO denied 
entitlement to service connection for tinnitus.  Notice was 
sent to the veteran, but he has not filed a notice of 
disagreement.  Following issuance of a supplemental statement 
of the case on the issue of a compensable rating for hearing 
loss, the RO received a VA outpatient report with August and 
November 1999 entries, primarily in regard to tinnitus.  The 
November 1999 entry notes that the veteran's hearing was last 
tested on August 28, 1998 and that his hearing loss had not 
changed.  Inasmuch as the August 28, 1998 audiological 
evaluation report was considered by the RO in deciding the 
increased rating issue, the Board concludes that it may 
proceed to decide the issue on appeal without remanding the 
case for further consideration by the RO.  

FINDINGS OF FACT

1.  All the evidence necessary for an equitable disposition 
of the veteran's claim has been obtained by VA.  

2.  Bilateral sensorineural hearing loss is manifested by 
average puretone thresholds at 1,000, 2,000, 3,000 and 4000 
hertz of 60 decibels in the right ear and 
68 decibels in the left ear, with speech recognition ability 
of 96 percent in the right ear and 88 percent in the left 
ear.  


CONCLUSION OF LAW

A compensable rating for bilateral sensorineural hearing loss 
is not warranted.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.85, 4.86, 4.87, Code 
6100 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran underwent VA audiometric testing in May 1993.  
The results from this examination show that the veteran had 
an average puretone threshold of 39 decibels for the right 
ear and 60 decibels for the left ear.  Speech recognition 
ability was 96 percent for the right ear and 84 percent for 
the left ear.  

The veteran underwent VA audiometric testing in September 
1995.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and 88 percent in the left 
ear.  He had an average puretone air conduction threshold of 
51 decibels in the right ear and 66 decibels in the left ear.  

At the time of a May 1996 hearing at the RO, when the case 
was previously on appeal, the veteran testified that he had 
retired from his job and although he had tried to obtain 
other employment someone else would always get hired because, 
in the veteran's opinion, the other applicant would not have 
hearing loss.  

A June 1997 audiogram from the Carpenter Clinic shows 
puretone thresholds, but is uninterpreted.  

On a VA audiological evaluation in August 1998, puretone 
thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-
40
60
65
75
LEFT
-
40
65
75
90

Pure tone averages for the above thresholds were 60 decibels 
on the right and 68 decibels on the left.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and of 88 percent in the left ear.  Severe, 
bilateral sensorineural hearing loss was shown.  

During a February 1999 hearing before a hearing officer at 
the RO, the veteran testified that he had to wear hearing 
aids all the time, 8-10 hours a day.  Even with his hearing 
aids, he had hearing problems when he went to places like the 
grocery store check out line.  He also related trouble 
hearing on the telephone and hearing the television and 
stated that he could not hear or communicate when more than 
one person was talking or making noise.  When asked why he 
believed his case was special and warranted an extraschedular 
rating, he said it was not natural to have to go through life 
with such a hearing loss and that he should be compensated 
for it.  He stated that he was having a hard time 
communicating with people including his wife, family, 
friends, and in interactions with clerks at grocery stores 
and theaters.  

Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The Board notes that where an increase in a service- 
connected disability is at issue, the present level of 
disability is of primary concern.  The Board has reviewed the 
record regarding the present disability in relation to the 
history of the veteran's bilateral hearing loss.  38 C.F.R. 
§§ 4.1, 4.2, 4.41, 4.42; Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

The basis for evaluating defective hearing is the impairment 
of auditory acuity within the range of 1,000 to 4,000 hertz, 
according to findings on audiology clinic examinations.  For 
VA purposes, impairment of auditory acuity contemplates the 
organic hearing loss for speech.  38 C.F.R. § 4.87.  The 
examinations permit a standardization of methods and uniform 
conditions, so that the performance of each person can be 
compared with that of a person having normal hearing acuity.  
The audiometric findings will provide an accurate basis upon 
which to evaluate the veteran's entitlement to disability 
compensation, as provided by 38 C.F.R. § 4.85.  Evaluations 
of bilateral defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 hertz (cycles per second).  
Audiometric test results can be translated into a numeric 
designation ranging from level I to level XI to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  The revised Schedule for Rating 
Disabilities establishes eleven auditory acuity levels 
designated from level I for essentially normal acuity through 
level XI for profound deafness.  In addition, the evaluations 
derived from the schedule contemplate the proper allowance 
for improvement of hearing acuity by hearing aids.  38 C.F.R. 
Part 4, 
§§ 4.85, 4.86, 4.87, Diagnostic Codes 6100 to 6110.

The Under Secretary for Benefits or the Director, 
Compensation and Pension Service is authorized to grant 
extraschedular ratings in exceptional cases where the ratings 
schedule is inadequate.  38 C.F.R. § 3.321(b)(1).  The 
standard accorded in such cases is "a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The rating schedule is based on the average impairment of 
earning capacity resulting from injuries.  38 U.S.C.A. § 
1155.  The fact that the disability may somewhat interfere 
with employment does not constitute an exceptional or unusual 
circumstance to render application of the rating schedule 
inapplicable.  VAOGCPREC 6-96, at 7 (Aug. 16, 1996).  

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids.  38 
C.F.R. § 4.86.

The assignment of disability ratings in hearing cases is 
derived by a mechanical application of the Rating Schedule to 
the numeric designation assigned after audiometric 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  

38 C.F.R. § 4.85 was amended effective June 10, 1999, but 
with no substantive changes in the language with regard to 
hearing disabilities that are not considered "exceptional 
patterns of hearing impairment" under the amended 38 C.F.R. § 
4.86.  64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).  

Under the amended 38 C.F.R. § 4.86, when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Also, 
when the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  38 C.F.R. § 4.86 
(1999); 64 Fed. Reg. 25,202-10 (May 11, 1999) (effective June 
10, 1999).  

Prior to June 10, 1999, Table VIa was for application only 
when the Chief of the Audiology Clinic certified that 
language difficulties or inconsistent speech audiometry 
scores make the use of both puretone average and speech 
discrimination inappropriate.  38 C.F.R. § 4.85(c) (1998) 
(repealed effective June 10, 1999).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court") has held that when the 
regulations concerning entitlement to a higher rating undergo 
a substantive change during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312 (1991).  


Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the claim for an increased 
rating for hearing loss.  Thus, no further development is 
required in order to comply with VA's duty to assist mandated 
by 38 U.S.C.A. § 5107(a).  

The Board notes that effective June 10, 1999, regulations 
applicable to hearing loss were revised.  63 Fed. Reg. 25206 
(May 11, 1999).  Because the veteran's claim was filed before 
the regulatory change occurred, he is entitled to application 
of the version most favorable to him.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  However, the numerical 
standards by which auditory acuity and speech recognition are 
measured were not altered and there were no changes that 
would require evaluating this veteran's hearing loss in a 
manner different from that previously used.  Accordingly, 
there is no prejudice to the veteran in deciding his claim.  
See Bernard v Brown, 4 Vet. App. 384 (1993).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See 38 C.F.R. § 
4.2 (1998); Francisco v. Brown, 7 Vet. App. 55 (1994).

The demonstrated degree of the veteran's hearing loss does 
not show that it meets the criteria for a higher 
(compensable) evaluation.  The latest audiological evaluation 
was in August 1998, and the results show that pertinent 
puretone averages and speech reception thresholds were at 
Level II for the right ear and Level III for the left ear, 
warranting a 0 percent evaluation under Diagnostic Code 6100.  
The need for hearing aids is contemplated in this rating.  

Although the veteran underwent puretone audiometry at the 
Carpenter Clinic in June 1997, the results are not 
interpreted and there are no speech recognition scores 
reported.  Thus, those results can not be used to evaluate 
the veteran's hearing loss.  In any event, the most recent 
results (VA, August 1998) best reflect the current status of 
the hearing disability.  The revised 38 C.F.R. § 4.86 is not 
applicable to this case in that the veteran's hearing test 
results do not fall within the stated parameters.  In sum, 
the veteran's hearing loss does not meet the schedular 
criteria for a compensable rating.  The assignment of a zero 
percent rating means that although the veteran indeed has 
hearing loss, it falls within a range for which a zero 
percent rating has been provided in the rating schedule.  

The Board does not find that consideration of an 
extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order for the assignment of a higher 
rating.  That regulation provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria.  The 
evidence in this case shows that the veteran had retired 
prior to the issuance of the March 1997 Board decision.  
Evidence and testimony received since then in support of the 
pending claim does not show that the veteran's hearing loss 
causes marked interference with employment or has required 
frequent periods of hospitalization rendering impractical the 
use of the regular schedular standards.  Neither the 
veteran's testimony nor the medical evidence reflects an 
unusual disability picture.  Specifically, his testimony as 
to the need for hearing aids and the difficulties he 
encounters in various activities does not show marked 
interference with employment or that his loss of auditory 
acuity is so exceptional or unusual that the application of 
the regular schedular standards for rating such loss is 
impractical.  38 C.F.R. § 3.321(b)(1).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (1999), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation.  Additionally, the 
Board does not find that consideration of an extraschedular 
rating under the provisions of 38 C.F.R. § 3.321(b)(1) is in 
order.  The evidence in this case fails to show that the 
veteran's hearing loss now causes or has in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.


ORDER

An increased (compensable) rating for bilateral hearing loss 
is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 



